Exhibit 10.3

 

Dated: as of January 27, 2011

 

BEDFORD MARITIME CORP.

BRIGHTON MARITIME CORP.

HARI MARITIME CORP.

PROSPECT NAVIGATION CORP.

HANCOCK NAVIGATION CORP

COLUMBUS MARITIME CORP.

and

WHITEHALL MARINE TRANSPORT CORP.

as joint and several Borrowers

 

TBS INTERNATIONAL LIMITED

TBS HOLDINGS LIMITED

and

TBS INTERNATIONAL PUBLIC LIMITED COMPANY

as Guarantors

 

DVB GROUP MERCHANT BANK (ASIA) LTD.

as Lender

 

DVB GROUP MERCHANT BANK (ASIA) LTD.

as Facility Agent and Security Trustee

 

-and-

 

DVB BANK SE

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

and

NATIXIS

as Swap Banks

 

--------------------------------------------------------------------------------

 

FIFTH AMENDATORY AGREEMENT

 

--------------------------------------------------------------------------------

 

Amending and Supplementing the Loan Agreement dated as of January 16, 2008,

as amended by a First Amendatory Agreement dated as of March 23, 2009,

a Second Amendatory Agreement dated as of December 31, 2009,

a Third Amendatory Agreement dated as of January 11, 2010 and

a Fourth Amendatory Agreement dated as of April 30, 2010

 

Watson, Farley & Williams

New York

 

--------------------------------------------------------------------------------


 

FIFTH AMENDATORY AGREEMENT dated as of January 27, 2011 (this “Fifth Amendatory
Agreement”)

 

AMONG

 

(1)           BEDFORD MARITIME CORP., BRIGHTON MARITIME CORP., HARI MARITIME
CORP., PROSPECT NAVIGATION CORP., HANCOCK NAVIGATION CORP., COLUMBUS MARITIME
CORP. and WHITEHALL MARINE TRANSPORT CORP., each a corporation organized and
existing under the law of the Republic of The Marshall Islands, as joint and
several borrowers (each, a “Borrower” and together, the “Borrowers”);

 

(2)           TBS INTERNATIONAL LIMITED, TBS HOLDINGS LIMITED, each a company
organized and existing under the law of Bermuda, and TBS INTERNATIONAL PUBLIC
LIMITED COMPANY (“TBSPLC”), a company organized and existing under the law of
Ireland, as guarantors (each, a “Guarantor” and together, the “Guarantors”);

 

(3)           DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at
77 Robinson Road #30-02, Singapore, as lender (in such capacity, the “Lender”);

 

(4)           DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at
77 Robinson Road #30-02, Singapore, as facility agent (in such capacity, the
“Facility Agent”) for the Lender and as security trustee (in such capacity, the
“Security Trustee”) for the Lender and the Swap Banks; and

 

(5)           DVB BANK SE (as successor-in-interest to DVB Bank AG), acting
through its office at Platz der Republik 6, 60325 Frankfurt/Main, Germany, THE
GOVERNOR AND COMPANY OF THE BANK OF IRELAND, acting through its office at Head
Office, Building B4, Lower Baggot Street, Dublin 2, Ireland, and NATIXIS, acting
through its office at BP 4 - F-75060, Paris Cedex 02, France, as swap banks
(each, a “Swap Bank” and together, the “Swap Banks”).

 

WITNESSETH THAT:

 

WHEREAS, the Borrowers, the Guarantors, the Lender, the Facility Agent, the
Security Trustee, the Swap Banks and others are parties to a Loan Agreement
dated as of January 16, 2008, as amended by a First Amendatory Agreement dated
as of March 23, 2009, a Second Amendatory Agreement dated as of December 31,
2009, a Third Amendatory Agreement dated as of January 11, 2010 and a Fourth
Amendatory Agreement dated as of April 30, 2010 (as so amended, the “Loan
Agreement”).

 

WHEREAS, upon the terms and conditions stated herein, the parties hereto have
agreed pursuant to Clause 19.1(b) of the Loan Agreement to amend certain
provisions of the Loan Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

1              DEFINITIONS

 

1.1          Defined terms.  Capitalized terms used but not defined herein shall
have the meaning assigned such terms in the Loan Agreement.

 

1.2          Definitions.  In this Fifth Amendatory Agreement, unless the
contrary intention appears:

 

“Additional Capital Infusion” has the meaning set forth in Clause 2.3(b);

 

“Amendment Effective Date” means January 27, 2011;

 

“Capital Infusion” has the meaning set forth in Clause 2.1(a)(ii);

 

“Deferring Lenders” means, collectively, the Lenders and the lenders under the
Bank of America Credit Facility Agreement, the RBS Credit Facility Agreement,
the AIG Credit Facility Agreement and the Berenberg Credit Facility Agreement;

 

“Equity Outside Date” means June 29, 2011;

 

“Escrow Agent” means JPMorgan Chase Bank, National Association;

 

“Escrow Agreement” means the Escrow Agreement dated January 25, 2011, by and
among TBSPLC, the Management Shareholders, Royal Bank of Scotland plc, Bank of
America N.A., the Facility Agent and the Escrow Agent;

 

“Excess Cash” has the meaning set forth in Clause 3.1(c);

 

“Final Capital Infusion” has the meaning set forth in Clause 2.1(a)(ii);

 

“Global Restructuring Term Sheet” means the term sheet dated January 12, 2011 in
respect of the restructuring of the Loan and the Other TBS Credit Facilities;

 

“Initial Capital Infusion” has the meaning set forth in Clause 2.1(a)(i);

 

“Investment Agreement” means the Investment Agreement dated January 25, 2011 by
and among TBSPLC and the Management Shareholders;

 

“Jamaican Joint Venture” means the investment projects in relation to limestone
mines in Jamaica;

 

“Logstar Joint Venture” means LOG.STAR Navegação S.A., a corporation organized
under the laws of the Federal Republic of Brazil, a joint venture which
will/does provide break-bulk, bulk, liner and parcel services in the Brazilian
coastal cabotage trade;

 

“Management Shareholders” means Joseph E. Royce, Lawrence A. Blatte and Gregg L.
McNelis;

 

“Minimum Cash Liquidity Covenant” has the meaning set forth in the Bank of
America Credit Facility Agreement;

 

2

--------------------------------------------------------------------------------


 

“Other TBS Credit Facilities” means, collectively, the Bank of America Credit
Facility Agreement, the RBS Credit Facility Agreement, the AIG Credit Facility
Agreement, the CS Credit Facility Agreement, the Commerzbank Credit Facility
Agreement and the Berenberg Credit Facility Agreement;

 

“Permitted Additional Junior Capital” has the meaning set forth in Clause 2.7;

 

“Permitted Discretionary Activities” means investments permitted to be made by
TBSPLC in the Logstar Joint Venture and the Jamaican Joint Venture out of the
funds in the Special Accounts without the prior approval of the Lenders,
provided that:

 

(a)           the amount of such investments does not exceed the lower of
$6,500,000 or fifty percent (50%) of the sum of the amount of the Capital
Infusion and any Permitted Additional Junior Capital that is deposited in the
Special Accounts;

 

(b)           the Borrowers and the other Security Parties are in compliance
with all covenants and undertakings under this Fifth Amendatory Agreement, the
Loan Agreement as amended by this Fifth Amendatory Agreement, and the other
Finance Documents; and

 

(c)           any such investment is substantially in accordance with the
schedules approved by the Facility Agent on or before the Amendment Effective
Date and attached hereto as Exhibit A;

 

“Preferred Equity” has the meaning set forth in Clause 2.1(b);

 

“Rights Offering” means the offering by TBSPLC to shareholders of TBSPLC of
rights to purchase Preferred Equity in TBSPLC pursuant to the provisions of the
Investment Agreement; and

 

“Special Accounts” has the meaning set forth in Clause 2.4.

 

2              CAPITAL INFUSION

 

2.1          Capital Infusion.

 

(a)           On or before the Amendment Effective Date, the Management
Shareholders shall:

 

(i)            invest $3,000,000 (the “Initial Capital Infusion”) in TBSPLC in
exchange for the issuance of Preferred Equity (as defined below) issued
separately and apart from the Rights Offering;

 

(ii)           unconditionally backstop the funding of an additional investment
of $7,000,000 (the “Final Capital Infusion”, and together with the Initial
Capital Infusion, the “Capital Infusion”) in TBSPLC by depositing the Final
Capital Infusion in an escrow account with the Escrow Agent in accordance with
the Escrow Agreement; and

 

3

--------------------------------------------------------------------------------


 

(iii)          execute and deliver the Investment Agreement and the Escrow
Agreement, each in form and substance reasonably satisfactory to the Facility
Agent.

 

(b)           Pursuant to the Investment Agreement, TBSPLC shall issue to the
Management Shareholders and other shareholders, in exchange for the Capital
Infusion, rights to acquire preferred stock, convertible preferred stock or
similar equity securities in TBSPLC (the “Preferred Equity”).  The conversion
price of convertible Preferred Equity shall be calculated as determined by the
independent directors of TBSPLC.

 

(c)           It shall be an Event of Default under the Loan Agreement and the
other Finance Documents if the full amount of the Final Capital Infusion is not
funded to TBSPLC by the Equity Outside Date.

 

(d)           The Initial Capital Infusion shall be immediately available for
Permitted Discretionary Activities.

 

2.2          Dividends on Preferred Equity.  Until the termination of the
Security Period, except as permitted by the Investment Agreement and the Escrow
Agreement, TBSPLC shall not declare or pay any dividends or return any capital
to any holder of Preferred Equity or authorize or make any other distribution,
payment or delivery of property or cash to any holder of Preferred Equity, or
redeem, retire, purchase or otherwise acquire, directly or indirectly, for
value, any share of Preferred Equity, and the holders of the Preferred Equity
shall not be entitled to require TBSPLC to redeem the Preferred Equity or pay
cash dividends on such Preferred Equity before September 9, 2016.

 

2.3          Use of Final Capital Infusion.

 

(a)                                  Some or all of the Final Capital Infusion
shall be drawn, as provided in the Investment Agreement and the Escrow
Agreement, on or prior to the Equity Outside Date, in exchange for the issuance
to the Management Shareholders of Preferred Equity.  The Management
Shareholders’ portion of the Final Capital Infusion shall be calculated as
$7,000,000 less the sum of (i) the amount, if any, received from other
shareholders subscribing to the Rights Offering and (ii) the amount of the
Additional Capital Infusion (as defined below).

 

(b)           In accordance with the Investment Agreement and the Escrow
Agreement, the Final Capital Infusion shall be available to be drawn, at the
discretion of TBSPLC, on or prior to the Equity Outside Date to fund Permitted
Discretionary Activities or to maintain compliance with the Minimum Cash
Liquidity Covenant.  Any amounts so withdrawn (an “Additional Capital Infusion”)
shall be in exchange for the issuance to the Management Shareholders of
Preferred Equity of TBSPLC issued separately and apart from the Rights Offering.

 

2.4          Deposit of Capital Infusion and Additional Capital Infusion. 
TBSPLC shall deposit the proceeds of any Capital Infusion and any Additional
Capital Infusion, including but not limited to any funds raised in connection
with the Rights Offering, up to $20,000,000, into one or more segregated
accounts (the “Special Accounts”) held by TBSPLC.

 

4

--------------------------------------------------------------------------------


 

2.5          Use of funds in Special Accounts.

 

(a)           The funds held in the Special Accounts shall be available, at the
discretion of TBSPLC, to fund Permitted Discretionary Activities or provide
liquidity relief (including curing any breach of the Minimum Cash Liquidity
Covenant).  Any funds from the Special Account used to cure a breach of the
Minimum Cash Liquidity Covenant may thereafter be returned to the Special
Accounts to the extent no longer needed to maintain compliance with such
covenant; provided that no such refund can be effectuated unless, after such
refund, aggregate cash balances (other than cash in any Special Account, any
amounts required to be held against equity commitments on the New Vessel program
(as defined in the RBS Credit Facility Agreement) and any cash pledged to
support letters of credit) equal or exceed $22,500,000, subject to a limit,
applied separately for each cure of a breach of the Minimum Cash Liquidity
Covenant, of the sum of (i) $5,000,000 plus, (ii) the amount by which aggregate
amounts spent for Permitted Discretionary Activities are less than $5,000,000.

 

(b)           TBSPLC shall not pledge the Special Accounts or any funds standing
to the credit of the Special Accounts.

 

(c)           TBSPLC shall have the sole and exclusive rights to the Special
Accounts and the funds standing to the credit of the Special Accounts and
neither the Management Shareholders nor investors participating in the Rights
Offering shall have any residual rights with respect to funds in the Special
Accounts.

 

2.6          Replenishment of Special Accounts.  The Special Accounts may be
replenished only as provided in Clause 2.5(a) above and Clause 2.7 below.

 

2.7          Permitted Additional Junior Capital.  Additional capital infusions
in TBSPLC (“Permitted Additional Junior Capital”) may be made in any form
permitted for the Capital Infusion and shall be used initially to replenish the
Special Accounts up to $15,000,000 if the aggregate amount of the Capital
Infusion before the Equity Outside Date is $15,000,000 or less, and up to
$20,000,000, if the aggregate amount of the Capital Infusion before the Equity
Outside Date is in excess of $15,000,000.  Permitted Additional Junior Capital
in excess of amounts required to replenish the Special Accounts shall be treated
as available cash for the purposes of calculating Excess Cash.

 

3              AMENDMENTS TO THE LOAN AGREEMENT

 

3.1          Amendments.  Pursuant to Clause 19.1(b) of the Loan Agreement,
subject to fulfillment or waiver of the conditions subsequent stated in Clause 4
below, the parties hereto agree to amend the Loan Agreement as follows with
effect on and from the date hereof:

 

(a)           The definition of “Margin” in Clause 1.1 is amended and restated
to read as follows:

 

““Margin” means 5.75 percent per annum;”

 

(b)           The definition of “Maturity Date” in Clause 1.1. is amended and
restated to read as follows:

 

““Maturity Date” means June 30, 2014;”

 

(c)           The following definitions are added to Clause 1.1:

 

5

--------------------------------------------------------------------------------


 

““Allotment of Excess Cash” means 12.92% of the Excess Cash;”

 

““Capital Infusion” has the meaning set forth in the Fifth Amendatory Agreement
to this Agreement;”

 

““Excess Cash” means the sum of:

 

(a)           the aggregate cash balances of TBSPLC and its Affiliates at the
last day of the relevant Measurement Period, other than (i) cash in the Special
Accounts, (ii) cash required to be held against equity commitments under the RBS
Credit Facility Agreement, and (iii) any cash pledged by TBSPLC and its
Affiliates to support letters of credit;

 

(b)           minus Rollover CAPEX;

 

(c)           minus insurance proceeds held for repair of any vessel within the
fleet of vessels (including the Ships) owned and/or operated by TBSPLC, its
subsidiaries and its Affiliates;

 

(d)           minus an amount equal to the funds transferred from the Special
Accounts to cure any breach of the Minimum Cash Liquidity Covenant and eligible
to be refunded to the Special Accounts, but not yet so refunded on the last day
of the relevant Measurement Period;

 

(e)           plus any increase in net working capital during the Measurement
Period that exceeds $4,000,000 and minus any decrease in net working capital
during the Measurement Period that exceeds $4,000,000;

 

(f)            minus net proceeds for the sale of encumbered assets outside the
ordinary course of business to the extent used or anticipated to be used within
30 days after the last day of the relevant Measurement Period to repay debt
encumbering such assets; and

 

(g)           minus $30,000,000;”

 

““Excess Cash Payment Date” means 60 days after the end of any Measurement
Period that is the end of a calendar year, and 45 days after the end of any
other Measurement Period;”

 

“Jamaican Joint Venture” has the meaning set forth in the Fifth Amendatory
Agreement to this Agreement;”

 

““LAGUNA BELLE and SEMINOLE PRINCESS Charters” means:

 

(a)           the Bareboat Charter Party dated as of January 24, 2007 (as
amended) among Adirondack Shipping LLC as Owner, Fairfax Shipping Corp. as
Charterer and the Guarantors named therein in respect of the Panamanian
registered and Philippines bareboat registered SEMINOLE PRINCESS; and

 

6

--------------------------------------------------------------------------------


 

(b)           the Bareboat Charter Party dated as of January 24, 2007 (as
amended) among Rushmore Shipping LLC as Owner, Beekman Shipping Corp. as
Charterer, and the Guarantors named therein in respect of the Panamanian
registered and Philippines bareboat registered LAGUNA BELLE;”

 

““Logstar Joint Venture” has the meaning set forth in the Fifth Amendatory
Agreement to this Agreement;”

 

““Measurement Period” means the semi-annual period ending December 31, 2011 and
each semi-annual period ending on each subsequent July 31 and December 31 of
each subsequent year thereafter;”

 

““Minimum Cash Liquidity Covenant” has the meaning set forth in the Fifth
Amendatory Agreement to this Agreement;”

 

““Other TBS Credit Facilities” has the meaning set forth in the Fifth Amendatory
Agreement to this Agreement;”

 

““Permitted Additional Junior Capital” has the meaning set forth in the Fifth
Amendatory Agreement to this Agreement;”

 

““Permitted Discretionary Activities” has the meaning set forth in the Fifth
Amendatory Agreement to this Agreement;”

 

““Permitted Logstar Debt” means debt of the Logstar Joint Venture, not exceeding
a total of $3,500,000, arising from purchases from marine vendors, which debt
shall be non-recourse to the Guarantors and to the Borrowers;”

 

““Replacement Debt” means any debt incurred to repay existing debt provided
that, except with respect to debt that refinances all existing debt scheduled to
become due on or before September 9, 2014, Replacement Debt shall include only
debt which:

 

(a)           does not provide for the payment, on or before September 9, 2014,
of current cash interest at a rate in excess of the existing debt refinanced or
principal payments in excess of those required for the existing debt refinanced;
and

 

(b)           has no tighter covenants restrictions or events of default than
the existing debt refinanced.”

 

““Rollover CAPEX” means capital expenditures committed to be incurred in the
last quarter of a Measurement Period but actually to be incurred in the
subsequent Measurement Period;” and

 

““Special Accounts” has the meaning set forth in the Fifth Amendatory Agreement
to this Agreement;”

 

(d)           Clause 7.1 is amended and restated to read as follows:

 

7

--------------------------------------------------------------------------------


 

“Amount and dates of repayment installments.  The Borrowers shall repay the loan
in 13 consecutive quarterly installments in the following amounts:

 

(a)           $1,115,000 each for installments due from and including June 30,
2011 through December 31, 2011;

 

(b)           $856,000 each for installments due from and including March 31,
2012 through December 31, 2012; and

 

(c)           $1,179,000 each for installments due from and including March 31,
2013 through June 30, 2014.”

 

(e)           Clause 7.2 is amended and restated to read as follows:

 

“Repayment Dates.  The first repayment installment shall be made on June 30,
2011.  Each subsequent repayment installment shall be repaid quarterly
thereafter and the last repayment installment shall be repaid on the Maturity
Date, together with a balloon payment of $12,237,000 and all other sums then
accrued or owning under any Finance Document.”

 

(f)            Clause 7.7 is amended and restated to read as follows:

 

“Mandatory prepayment.

 

(a)           If a Ship is sold or becomes a Total Loss, the Borrowers shall
prepay the Loan in an amount equal to the net sale or insurances proceeds (as
the case may be) received for such Ship:

 

(i)            in the case of a sale, on the date on which the sale is completed
by delivery of the Ship to the buyer; or

 

(ii)           in the case of a Total Loss, on the earlier of the date falling
120 days after the Total Loss Date and the date of receipt by the Security
Trustee of the proceeds of insurance relating to such Total Loss.

 

(b)           The Borrowers shall prepay the Loan in an amount equal to the
Allotment of Excess Cash on the relevant Excess Cash Payment Date.”

 

(g)           Clause 10.1(g) is amended and restated to read as follows:

 

“TBSPLC shall maintain normal cash management practices, provided that nothing
in such cash management practices are to impair TBSPLC’s ability to pay the
Excess Cash Allotment;”

 

(h)           Clause 10.1(h) is amended and restated to read as follows:

 

“(h)         TBSPLC shall deliver to the Facility Agent:

 

(i)            its monthly balance sheet and profit and loss statement as soon
as practicable but not later than (1) for any monthly period that is not the end
of a calendar

 

8

--------------------------------------------------------------------------------


 

year, 45 days after the end of such period and (2) for any monthly period that
coincides with the end of a calendar year, 60 days after the end of such period;

 

(ii)           its 13-week cash flow report on the Wednesday of each week
reporting prior week results and variances and rolling 13 week forecast;

 

(iii)          its quarterly and annual financial statements and other reports
of material events as soon as practicable but not later than 10 Business Days
after TBSPLC files such financial statements on Forms 10-Q and 10-K and reports
on Form 8-K with the United States Securities and Exchange Commission (but in no
event later than: (1) 120 days after the end of its fiscal year with respect to
its annual financial statements and (2) 90 days after the end of each fiscal
quarter);

 

(iv)          together with its annual financial statements, reports of and/or
updates on all off-balance sheet financings and time charter hire commitments of
any of the Guarantors;

 

(v)           together with its quarterly and annual financial statements, a
Compliance Certificate; and

 

(vi)          such other financial statements, annual budgets, projections and
reports as may be reasonably requested by the Facility Agent, each to be in such
form as the Facility Agent may reasonably request;”

 

(i)            Clause 10.2(a) is amended and restated to read as follows:

 

“none of the Borrowers or the Guarantors or their Affiliates will create, assume
or permit to exist any Security Interest whatsoever upon any of its properties
or assets, whether now owned or hereafter acquired, except for (i) any Security
Interest created by the Finance Documents to which it is a party, (ii) liens
existing as of December 29, 2010 that were created in connection with any of the
AIG Credit Facility Agreement, the Bank of America Credit Facility Agreement,
the Berenberg Credit Facility Agreement, the Commerzbank Credit Facility
Agreement, the Credit Suisse Credit Facility Agreement, the RBS Credit Facility
Agreement or the RBS Guarantee Facility Agreement and the secured swap
transactions relating to the foregoing Other TBS Credit Facilities, (iii) liens
created after December 29, 2010 in connection with the RBS Credit Facility
Agreement or the RBS Guarantee Facility Agreement and attaching to new vessels
financed by such facilities, (iv) cash collateral in respect of letters of
credit, up to a maximum of $3,000,000 outstanding at any time, and (v) any de
minimis liens or other liens that arise in the ordinary course of business;”

 

(j)            Clause 10.2(h) is amended and restated to read as follows:

 

“(i)          none of the Borrowers shall incur any Financial Indebtedness other
than (A) the Loan, (B) in the usual course of business, (C) as permitted by the
Finance Documents and (D) Financial Indebtedness that is fully subordinated to
the Loan; and

 

9

--------------------------------------------------------------------------------


 

(ii)           the Guarantor Group shall not, on a consolidated basis, incur any
Financial Indebtedness other than:

 

(1)           the Loan;

 

(2)           in the usual course of business;

 

(3)           pursuant to the AIG Credit Facility Agreement;

 

(4)           pursuant to the Bank of America Credit Facility Agreement;

 

(5)           pursuant to the Berenberg Credit Facility Agreement;

 

(6)           pursuant to the Commerzbank Credit Facility Agreement;

 

(7)           pursuant to the Credit Suisse Credit Facility Agreement;

 

(8)           pursuant to the RBS Credit Facility Agreement;

 

(9)           pursuant to the RBS Guarantee Facility Agreement;

 

(10)         Capital Infusions;

 

(11)         Permitted Additional Junior Capital;

 

(12)         Replacement Debt;

 

(13)         Permitted Logstar Debt;

 

(14)         Financial Indebtedness that is fully subordinated to the
Guarantors’ obligations under Clause 21 of the Loan Agreement;

 

(15)         to the extent constituting Financial Indebtedness, all obligations
in respect of guaranties and interest rate swaps related to the Other TBS Credit
Facilities; and

 

(16)         TBSPLC and its Affiliates shall be permitted to convert the LAGUNA
BELLE and SEMINOLE PRINCESS Charters to debt which shall not exceed an aggregate
principal amount of $25,000,000 and shall have no adverse effect on the
consolidated cash flow of TBSPLC and its Affiliates as compared to the LAGUNA
BELLE and SEMINOLE PRINCESS Charters;”

 

(k)           Clause 10.2(i) is amended and restated to read as follows:

 

“(i)          TBSPLC shall not:

 

(1)           declare or pay any dividends or return any capital to any equity
holder or

 

10

--------------------------------------------------------------------------------


 

authorize or make any other distribution, payment or delivery of property or
cash to any equity holder as such;

 

(2)           redeem, retire, purchase or otherwise acquire, directly or
indirectly, for value, any share of any class of its capital stock or other form
of equity interest (or require any rights, options or warrants relating thereto
but not including convertible debt) now or hereafter outstanding; or

 

(3)           set aside any funds for any of the foregoing purposes.”

 

(l)            Clause 10.2(l) is amended and restated to read as follows:

 

“none of the Borrowers will make any loan or advance to, make any investment in,
or enter into any working capital maintenance or similar agreement with respect
to any person, whether by acquisition of stock or indebtedness, by loan,
guarantee or otherwise, provided that TBSPLC may invest in Permitted
Discretionary Activities in accordance with the definition thereof;”

 

(m)          Clause 10.2(o) is amended and restated to read as follows:

 

“none of the Borrowers or the Guarantors shall make or permit any change in
their respective accounting policies affecting (i) the presentation of financial
statements or (ii) reporting practices, except in either case (1) in accordance
with accounting principles and practices acceptable to the Facility Agent, and
(2) changes in accounting treatment of operating leases and other impairment
changes required by applicable accounting requirements;”

 

(n)           An additional Clause 10.2(r) shall be added to the Loan Agreement
to read as follows:

 

“none of the Borrowers or the Guarantors or any subsidiaries or Affiliates of
the Guarantors shall incur any capital expenditures, including Rollover CAPEX,
except (i) as provided in Clause 10.2(m) above, (ii) as necessary to complete
the construction programs of Ship D, Ship E and Ship F under (and as such terms
are defined in) the RBS Credit Facility Agreement;”

 

(o)           An additional Clause 10.2(s) shall be added to the Loan Agreement
to read as follows:

 

“TBSPLC and any of its Affiliates (other than the Borrowers) may enter into
ordinary course charter in agreements subject to a cap in aggregate of
$10,000,000 outstanding at any one time, provided that such limit shall not
apply to vessels chartered-in by TBSPLC and any of its Affiliates (other than
the Borrowers) for a fixed remaining term of 12 months or less or to the LAGUNA
BELLE and SEMINOLE PRINCESS Charters; or”

 

(p)           An additional Clause 10.2(t) shall be added to the Loan Agreement
to read as follows:

 

“TBSPLC and its Affiliates shall not enter into any leases (other than existing
leases and renewals related thereto and future de minimis and ordinary course
leases), provided that TBSPLC and its Affiliates shall be permitted to
consolidate its offices located in Westchester County, New York, in a new
location within the same geographic area so long as any such

 

11

--------------------------------------------------------------------------------


 

consolidation shall have no adverse cash flow impact compared to the aggregate
premises expense of the existing offices.”

 

(q)           Clause 13.1(r) is amended and restated to read as follows:

 

“an event of default, or an event or circumstance which, with the giving of any
notice, the lapse of time or both would constitute an event of default, has
occurred under any contract or agreement (other than the Finance Documents) to
which an Obligor is a party; or”

 

(r)            An additional Clause 13.1(s) shall be added to the Loan Agreement
to read as follows:

 

“(s)         an event of default shall have occurred under the terms of the
Fifth Amendatory Agreement to this Agreement.”

 

4              CONDITIONS PRECEDENT

 

4.1          Conditions precedent.  The effectiveness of this Fifth Amendatory
Agreement shall be subject to the following conditions precedent being completed
to the reasonable satisfaction of the Facility Agent on or before 5:00 p.m. New
York time on January 31, 2011 (the “Conditions Precedent Deadline”):

 

(a)           The Facility Agent shall have received an original of this Fifth
Amendatory Agreement, duly executed by the parties hereto;

 

(b)           The Facility Agent shall have received evidence, reasonably
satisfactory to the Facility Agent, that each of the Other TBS Credit Facilities
have been restructured as per the Global Restructuring Term Sheet with the
approval of all of the creditors under such Other TBS Credit Facilities;

 

(c)           The Facility Agent shall have received evidence, reasonably
satisfactory to the Facility Agent, that the applicable requirements of Clause 2
hereof have been satisfied, including without limitation evidence that the
Capital Infusion has been made as required under Clause 2.1(a);

 

(d)           The Facility Agent shall have received a schedule, approved by the
Facility Agent, of the capital expenditures necessary to complete the
construction programs in respect of Ship D, Ship E and Ship F under (and as such
terms are defined in) the RBS Credit Facility Agreement and to maintain the
existing fleet of TBSPLC and its subsidiaries;

 

(e)           The Facility Agent shall have received:

 

(i)            copies of any amendment to the constitutional documents, made
subsequent to April 30, 2010, of each Obligor, certified by a director or the
president or the secretary (or equivalent officer) of such party as being a true
and correct copy thereof, or, if there were none, a statement to that effect by
a director or the president or the secretary (or equivalent officer) of such
party, certified by a director or the president or the secretary (or equivalent
officer) of such party;

 

12

--------------------------------------------------------------------------------


 

(ii)           copies of certificates certifying that each Obligor is duly
incorporated (or formed) and in good standing under the laws of such party’s
jurisdiction of incorporation (or formation) and, in respect of each Borrower,
that such Borrower is duly qualified and in good standing as a foreign maritime
entity under the law of the Republic of Liberia;

 

(iii)          copies of resolutions of the directors (or equivalent governing
body) (and where required, the shareholders or equivalent equity holders) of
each Obligor authorizing or ratifying the execution of each of this Fifth
Amendatory Agreement and any other documents required hereby by named officers
or attorneys-in-fact, certified by a director or the president or the secretary
(or equivalent officer) of such party as being a true and correct copy thereof;

 

(iv)          the original of any power of attorney under which this Fifth
Amendatory Agreement and any other document to be executed pursuant to this
Fifth Amendatory Agreement was or is to be executed on behalf of an Obligor;

 

(v)           copies of all consents which any of the Obligors required or
requires to enter into, or make any payment or perform any of its obligations
under or in connection with the transactions contemplated by this Fifth
Amendatory Agreement, each certified by a director or the president or the
secretary (or equivalent officer) of such party as being a true and correct copy
thereof, or certification by such director, president or secretary (or
equivalent officer) that no such consents are required;

 

(vi)          a certificate of each Obligor, signed on behalf of such party by a
director or the president or the secretary (or equivalent officer) of the
Guarantor, certifying as to:

 

1.             the absence of any proceeding for the dissolution or liquidation
of such party;

 

2.             the veracity in all material respects of the representations and
warranties contained in the Loan Agreement, as amended hereby, as though made on
and as of the date of such certification, except for (A) representations or
warranties which expressly relate to an earlier date in which case such
representations and warranties shall be true and correct, in all material
respects, as of such earlier date or (B) representations or warranties which are
no longer true as a result of a transaction expressly permitted by the Loan
Agreement;

 

3.             the absence of any material misstatement of fact in any
information provided by any of the Obligors to the Facility Agent or the Lender
or the Swap Banks since April 30, 2010 and that such information did not omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and

 

4.             the absence of any event occurring and continuing, or resulting
from this Fifth Amendatory Agreement, that constitutes a Potential Event of
Default or an Event of Default.

 

13

--------------------------------------------------------------------------------


 

4.2                               Waiver of conditions precedent.  The Facility
Agent, with the consent of the Lenders and the Swap Banks, may waive one or more
of the conditions referred to in Clause 4.1 provided that the Obligors deliver
to the Facility Agent a written undertaking to satisfy such conditions within
ten (10) Business Days after the Facility Agent grants such waiver (or such
longer period as the Facility Agent may specify).

 

4.3                               Failure to complete conditions precedent.  If
the Obligors fail to complete all or any of the conditions precedent required by
Clause 4.1 by the Conditions Precedent Deadline, and the Facility Agent has not
granted a waiver pursuant to Clause 4.2 hereof, the Obligors acknowledge and
agree that such failure shall be deemed an Event of Default under the Loan
Agreement and that the Credit Parties shall be entitled to all rights and to
exercise all remedies afforded to them under the terms of the Loan Agreement and
the other Finance Documents (all of which are expressly reserved).

 

5                                         CONDITIONS SUBSEQUENT

 

5.1                               Conditions subsequent.  The effectiveness of
this Fifth Amendatory Agreement shall be further subject to the following
conditions subsequent being completed to the reasonable satisfaction of the
Facility Agent on or before 5:00 p.m. New York time on February 28, 2011 (the
“Conditions Subsequent Deadline”):

 

(a)           The Facility Agent shall have received:

 

(i)                                     an original addendum to the Mortgage in
respect of each of the Ships, each such addendum to be in form and substance
satisfactory to the Facility Agent and duly executed by the parties thereto,
together with documentary evidence that the relevant Mortgage addendum has been
duly recorded according to the laws of the Republic of Liberia and that a
cautionary notice with respect to such Mortgage addendum has been filed in the
Philippine Bareboat Registry;

 

(ii)                                  a favorable opinion of Cardillo & Corbett,
New York, Liberian and Marshall Islands counsel to the Borrowers, in form, scope
and substance satisfactory to the Credit Parties;

 

(iii)                               a favorable opinion of Conyers Dill &
Pearman, Bermuda counsel to TBS and TBSHL, in form, scope and substance
satisfactory to the Credit Parties; and

 

(iv)                              a favorable opinion of Arthur Cox, Irish
counsel to TBSPLC, in form, scope and substance satisfactory to the Credit
Parties.

 

5.2                               Waiver of conditions subsequent.  The Facility
Agent, with the consent of the Lenders and the Swap Banks, may waive one or more
of the conditions referred to in Clause 5.1 provided that the Obligors deliver
to the Facility Agent a written undertaking to satisfy such conditions within
ten (10) Business Days after the Facility Agent grants such waiver (or such
longer period as the Facility Agent may specify).

 

5.3                               Failure to complete conditions subsequent.  If
the Obligors fail to complete all or any of the conditions subsequent required
by Clause 5.1(a) by the Conditions Subsequent Deadline, and the Facility Agent
has not granted a waiver pursuant to Clause 5.2 hereof, the Obligors

 

14

--------------------------------------------------------------------------------


 

acknowledge and agree that such failure shall be deemed an Event of Default
under the Loan Agreement and that the Credit Parties shall be entitled to all
rights and to exercise all remedies afforded to them under the terms of the Loan
Agreement and the other Finance Documents (all of which are expressly reserved).

 

6                                         WAIVER; EFFECT OF AMENDMENTS

 

6.1                               Waiver.  Reference is hereby made to the
Letter Agreement dated as of September 30, 2010, as amended as of November 12,
2010 and December 23, 2010 (as amended, the “Forbearance Letter”) whereby the
Facility Agent, the Lender, the Security Trustee and the other Credit Parties
agreed subject to the conditions therein to forbear from exercising any of the
rights or remedies arising from the “Specified Events of Default” as provided
therein.  Subject to the fulfillment or waiver of the conditions precedent and
the conditions subsequent set forth in Sections 4 and 5 of this Agreement, and
effective on the Amendment Effective Date, the Facility Agent, the Lender, the
Security Trustee and the other Credit Parties hereby waive each of the Specified
Events of Default as defined in the Forbearance Letter, and the rights and
remedies of the Facility Agent, the Lender, the Security Trustee and the other
Credit Parties arising therefrom.

 

6.2                               References.  Each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the “Loan Agreement” in any of the other Finance
Documents, shall mean and refer to the Loan Agreement as amended hereby.

 

6.3                               Effect of amendments.  Subject to the terms of
this Fifth Amendatory Agreement, with effect on and from the date hereof
(subject to fulfillment or waiver of the conditions precedent stated in Clause 4
above and subject to fulfillment or waiver of the conditions subsequent stated
in Clause 5 above) the Loan Agreement shall be, and shall be deemed by this
Fifth Amendatory Agreement to have been, amended upon the terms and conditions
stated herein and, as so amended, the Loan Agreement shall continue to be
binding on each of the parties to it in accordance with its terms as so
amended.  In addition, each of the Finance Documents shall be, and shall be
deemed by this Fifth Amendatory Agreement to have been, amended as follows:

 

(a)                                  the definition of, and references
throughout each of such Finance Documents to, the “Loan Agreement” and any of
the other Finance Documents shall be construed as if the same referred to the
Loan Agreement and those Finance Documents as amended or supplemented by this
Fifth Amendatory Agreement; and

 

(b)                                 by construing references throughout each of
the Finance Documents to “this Agreement”, “hereunder” and other like
expressions as if the same referred to such Finance Documents as amended and
supplemented by this Fifth Amendatory Agreement.

 

6.4                              No other amendments; ratification.

 

(a)                                  Except as amended, waived or temporarily
waived hereby, all other terms and conditions of the Loan Agreement and the
other Finance Documents remain unchanged and in full force and effect and are
hereby ratified and confirmed in all respects.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the foregoing, each of the
Guarantors acknowledges and agrees that the Guaranty remains in full force and
effect.

 

(c)                                  The Obligors acknowledge and agree that the
Loan Agreement shall, together with this Fifth Amendatory Agreement, be read and
construed as a single agreement.

 

7                                         REPRESENTATIONS AND WARRANTIES

 

7.1                               Authority.  The execution and delivery by each
of the Obligors of this Fifth Amendatory and the performance by each Obligor of
all of its agreements and obligations under the Loan Agreement, as amended
hereby, are within such Obligor’s corporate authority and have been duly
authorized by all necessary corporate action on the part of such Obligor.

 

7.2                               Enforceability.  This Fifth Amendatory
Agreement and the Loan Agreement, as amended hereby, constitute the legal, valid
and binding obligations of each of the Obligors party hereto and are enforceable
against such Obligors in accordance with their terms, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of, creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding may be brought.

 

8                                         RELEASE

 

8.1                               Release.

 

(a)                                In consideration of the Lender, the Facility
Agent, the Security Trustee and the Swap Banks entering into this Fifth
Amendatory Agreement, each of the Obligors acknowledges and agrees that, as of
the date hereof:

 

(i)                                     such Obligor does not have any claim or
cause of action against any Credit Party (or any of such Credit Party’s
respective directors, officers, employees or agents);

 

(ii)                                  such Obligor does not have any offset
right, counterclaim or defense of any kind against any of its respective Secured
Liabilities to any Credit Party; and

 

(iii)                               each of the Credit Parties has heretofore
properly performed and satisfied in a timely manner all of their respective
obligations to the Obligors.

 

(b)                               To eliminate any possibility that any past
conditions, acts, omissions, events, circumstances or matters would impair or
otherwise adversely affect any Credit Party’s rights, interests, contracts,
collateral security or remedies, each Obligor unconditionally releases, waives
and forever discharges:

 

(i)                                     any and all liabilities, obligations,
duties, promises or indebtedness of any kind of any Credit Party to such
Obligor, except the obligations to be performed by any Credit Party on or after
the date hereof as expressly stated in this Fifth Amendatory Agreement, the Loan
Agreement and the other Finance Documents; and

 

16

--------------------------------------------------------------------------------


 

(ii)                                  all claims, offsets, causes of action,
suits or defenses of any kind whatsoever (if any), whether arising at law or in
equity, whether known or unknown, which such Obligor might otherwise have
against any Credit Party or any of its directors, officers, employees or agents,

 

in either case (i) or (ii), on account of any past or presently existing
condition, act, omission, event, contract, liability, obligation, indebtedness,
claim, cause of action, defense, circumstance or matter of any kind.

 

9                                         MISCELLANEOUS

 

9.1                               Governing law.  THIS FIFTH AMENDATORY
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401).

 

9.2                               Counterparts.  This Fifth Amendatory Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument.

 

9.3                               Severability.  Any provision of this Fifth
Amendatory Agreement that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

9.4                               Payment of expenses.  The Obligors agree to
pay or reimburse each of the Credit Parties for all reasonable expenses in
connection with the preparation, execution and carrying out of this Fifth
Amendatory Agreement and any other document in connection herewith or therewith,
including but not limited to, reasonable fees and expenses of any counsel whom
the Credit Parties may deem necessary or appropriate to retain, any duties,
registration fees and other charges and all other reasonable out-of-pocket
expenses incurred by any of the Credit Parties in connection with the foregoing.

 

9.5                               Headings and captions.  The headings captions
in this Fifth Amendatory Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

[SIGNATURE PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

WHEREFORE, the parties hereto have caused this Fifth Amendatory Agreement to be
executed as of the date first above written.

 

BEDFORD MARITIME CORP., as Borrower

 

DVB GROUP MERCHANT BANK (ASIA) LTD., as Lender

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

By:

/s/ Jane Freeberg Sarma

Name: Christophil B. Costas

 

Name: Jane Freeberg Sarma

Title: Attorney-in-fact

 

Title: Attorney-in-fact

 

 

 

BRIGHTON MARITIME CORP., as Borrower

 

DVB GROUP MERCHANT BANK (ASIA) LTD., as Facility Agent and Security Trustee

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

By:

/s/ Jane Freeberg Sarma

Name: Christophil B. Costas

 

Name: Jane Freeberg Sarma

Title: Attorney-in-fact

 

Title: Attorney-in-fact

 

 

 

HARI MARITIME CORP., as Borrower

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as Swap Bank

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

By:

/s/ Kimberly Jones

Name: Christophil B. Costas

 

Name: Kimberly Jones

Title: Attorney-in-fact

 

Title: Manager

 

 

 

PROSPECT NAVIGATION CORP., as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

By:

/s/ Lars Frum

Name: Christophil B. Costas

 

Name: Lars Frum

Title: Attorney-in-fact

 

Title: Senior Manager

 

 

 

 

 

 

HANCOCK NAVIGATION CORP., as Borrower

 

NATIXIS, as Swap Bank

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

By:

/s/ Stephanie About

Name: Christophil B. Costas

 

Name: Stephanie About

Title: Attorney-in-fact

 

Title: Global Head of Fixed Income & Commodities

 

 

 

COLUMBUS MARITIME CORP., as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

By:

 

Name: Christophil B. Costas

 

Name:

Title: Attorney-in-fact

 

Title:

 

18

--------------------------------------------------------------------------------


 

WHITEHALL MARINE TRANSPORT CORP., as Borrower

 

DVB BANK SE, as Swap Bank

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

By:

/s/ Jane Freeberg Sarma

Name: Christophil B. Costas

 

Name: Jane Freeberg Sarma

Title: Attorney-in-fact

 

Title: Attorney-in-fact

 

 

 

TBS INTERNATIONAL LIMITED, as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

 

Name: Christophil B. Costas

 

 

Title: Attorney-in-fact

 

 

 

 

 

TBS HOLDINGS LIMITED, as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

 

Name: Christophil B. Costas

 

 

Title: Attorney-in-fact

 

 

 

 

 

TBS INTERNATIONAL PUBLIC LIMITED COMPANY, as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Christophil B. Costas

 

 

Name: Christophil B. Costas

 

 

Title: Attorney-in-fact

 

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A

Schedule of Permitted Discretionary Activities

 

1.           Log- Star Brazil $3.5 Million

 

·      Funds to be used for outstanding Accounts payable MACAU repairs, funding
January Operating Loss.

 

·      Funds will be incremented by $1.5 million from our partner (70% TBS 30%
Log-In).

 

·      To be disbursed as necessary in $1 million increments during
February 2011.

 

·      Funds from TBS and our partner will initially be classified as a loan but
may subsequently be re-characterized as equity.

 

2.           Jamaica Mine Joint Venture $3.0 million for 50% ownership in the
mine

 

·      Funds to be used for various repairs to sheds, conveyor belts and
crushing plant upgrades.

 

·      Disbursements to the Joint Venture to be made at the rate of $1 million
per year in 2011, 2012 and 2013.

 

20

--------------------------------------------------------------------------------


 

Roymar - 2011 Drydock Cost Report - Updated as of

Updated on 12/21/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dock Yard Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual/Budget/Current Estimate

 

 

 

 

 

Steel Budget

 

Dock Yard
Cost

 

Dock Yard

 

All Other

 

 

 

Original
Budget

 

NO

 

Vessel Name

 

Fleet

 

Staff
Acct

 

Drop Dead
Drydock Date

 

Start Date

 

End Date

 

Days

 

Upcoming
DD

 

Amort
mos

 

Quantity
(kg)

 

$/kg

 

Cost

 

Excluding
Steel

 

Cost
Summary

 

Cost
Summary

 

Savings

 

Cost
Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

ARAPAHO BELLE

 

C

 

TW

 

1/16/2011

 

1/8/2011

 

1/28/2011

 

20

 

11/15/12

 

22

 

10,000

 

1.85

 

18,500

 

329,000

 

347,500

 

415,100

 

(69,416

)

693,184

 

2

 

LA JOLLA BELLE

 

D

 

EL

 

3/10/2011

 

1/8/2011

 

2/12/2011

 

35

 

10/1/12

 

20

 

200,000

 

2.00

 

400,000

 

627,000

 

1,027,000

 

443,000

 

(115,581

)

1,354,419

 

3

 

WICHITA BELLE

 

B

 

MCW

 

3/26/2011

 

3/15/2011

 

4/9/2011

 

25

 

1/11/14

 

33

 

50,000

 

2.00

 

100,000

 

427,500

 

527,500

 

493,000

 

(80,239

)

940,261

 

4

 

ONEIDA PRINCESS

 

B

 

MPB

 

3/26/2011

 

3/23/2011

 

4/13/2011

 

21

 

1/30/13

 

22

 

30,000

 

2.00

 

60,000

 

351,500

 

411,500

 

423,000

 

(65,614

)

768,886

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

101

 

 

 

96

 

290,000

 

1.99

 

578,500

 

1,735,000

 

2,313,500

 

1,774,100

 

(330,849

)

3,756,751

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

ALABAMA BELLE

 

B

 

JC

 

6/26/2011

 

4/1/2011

 

5/1/2011

 

30

 

3/24/14

 

35

 

125,000

 

2.00

 

250,000

 

484,500

 

734,500

 

460,000

 

(93,920

)

1,100,580

 

6

 

MOHAWK PRINCESS

 

A

 

CAO

 

3/30/2011

 

3/15/2011

 

4/19/2011

 

35

 

3/26/14

 

35

 

350,000

 

2.00

 

700,000

 

560,000

 

1,260,000

 

430,000

 

(132,879

)

1,557,121

 

7

 

TAMOYO MAIDEN

 

C

 

TW

 

8/4/2011

 

5/10/2011

 

6/4/2011

 

25

 

10/21/14

 

41

 

50,000

 

2.00

 

100,000

 

608,000

 

708,000

 

400,000

 

(87,118

)

1,020,882

 

8

 

AZTEC MAIDEN

 

D

 

MPB

 

1/5/2011

 

6/15/2011

 

7/20/2011

 

35

 

10/5/13

 

27

 

175,000

 

2.00

 

350,000

 

608,000

 

958,000

 

433,000

 

(109,370

)

1,281,630

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Second Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

125

 

 

 

137

 

700,000

 

2.00

 

1,400,000

 

2,260,500

 

3,660,500

 

1,723,000

 

(423,287

)

4,960,213

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

INCA MAIDEN

 

C

 

MPB

 

8/10/2011

 

8/10/2011

 

9/4/2011

 

25

 

4/24/14

 

32

 

50,000

 

2.00

 

100,000

 

608,500

 

708,500

 

400,000

 

(87,158

)

1,021,342

 

10

 

ZUNI PRINCESS

 

A

 

DG

 

10/27/2011

 

7/27/2011

 

8/21/2011

 

25

 

10/27/13

 

26

 

150,000

 

2.00

 

300,000

 

515,000

 

815,000

 

450,000

 

(99,463

)

1,165,537

 

11

 

OTTAWA PRINCESS

 

C

 

EL

 

2/20/2011

 

8/2/2011

 

9/6/2011

 

35

 

8/20/13

 

23

 

200,000

 

2.00

 

400,000

 

631,750

 

1,031,750

 

400,000

 

(112,574

)

1,319,176

 

12

 

CARIBE MAIDEN

 

B

 

MCW

 

11/11/2011

 

8/11/2011

 

9/10/2011

 

30

 

9/11/13

 

24

 

80,000

 

2.00

 

160,000

 

484,500

 

644,500

 

464,000

 

(87,158

)

1,021,342

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Third Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

115

 

 

 

105

 

480,000

 

2.00

 

960,000

 

2,239,750

 

3,199,750

 

1,714,000

 

(386,352

)

4,527,398

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

HOPI PRINCESS

 

D

 

MCW

 

10/15/2011

 

10/15/2011

 

11/4/2011

 

20

 

7/15/13

 

20

 

125,000

 

2.00

 

250,000

 

636,500

 

886,500

 

435,000

 

(103,905

)

1,217,595

 

14

 

MAORI MAIDEN

 

D

 

CAO

 

1/24/2012

 

10/24/2011

 

11/18/2011

 

25

 

4/24/14

 

29

 

50000

 

2.00

 

100,000

 

631,750

 

731,750

 

425,000

 

(90,951

)

1,065,799

 

15

 

MANHATTAN PRINCESS

 

B

 

MCW

 

12/30/2011

 

10/1/2011

 

11/6/2011

 

36

 

10/1/14

 

35

 

225,000

 

2.00

 

450,000

 

498,750

 

948,750

 

463,000

 

(111,001

)

1,300,749

 

16

 

NANTICOKE BELLE

 

B

 

JC

 

2/11/2012

 

11/1/2011

 

11/28/2011

 

27

 

1/20/14

 

26

 

50,000

 

2.00

 

100,000

 

427,500

 

527,500

 

478,000

 

(79,059

)

926,441

 

17

 

SEMINOLE PRINCESS

 

A

 

DG

 

1/30/2012

 

10/30/2011

 

11/19/2011

 

20

 

11/19/14

 

36

 

20,000

 

2.00

 

40,000

 

580,000

 

620,000

 

450,000

 

(84,131

)

985,869

 

18

 

TAYRONA PRINCESS

 

D

 

TW

 

3/25/2012

 

11/25/2011

 

12/25/2011

 

30

 

3/1/14

 

26

 

130,000

 

2.00

 

260,000

 

612,750

 

872,750

 

405,000

 

(100,465

)

1,177,285

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fourth Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

158

 

 

 

172

 

600,000

 

2.00

 

1,200,000

 

3,387,250

 

4,587,250

 

2,656,000

 

(569,513

)

6,673,737

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

 

 

 

 

 

 

 

 

 

 

499

 

 

 

511

 

2,070,000

 

2.00

 

4,138,500

 

9,622,500

 

13,761,000

 

7,867,100

 

(1,710,000

)

19,918,100

 

 

Fleet A = Ajoy, Fleet B = Tarun, Fleet C = PK and Fleet D = Calvern

 

--------------------------------------------------------------------------------